COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                            Owners Association

Appellate case number:      01-18-01011-CV

Trial court case number:    2017-51356

Trial court:                55th District Court of Harris County

       On July 11, 2019, appellant, Eduardo Nonoalsi Bravo, filed a 32-page “letter-brief”
with the Court. On July 16, 2019, we notified appellant that his letter-brief did not comply
with Texas Rule of Appellate Procedure 38.1 and ordered him to file an amended
appellant’s brief complying with the applicable Texas Rules of Appellate Procedure,
including Rule 38.1 on or before August 15, 2019. Appellant did not file his amended brief
by the deadline set by the Court.
       On a motion by appellant, the deadline to file his amended appellant’s brief was
extended to September 16, 2019. Appellant again failed to file his amended brief by the
extended deadline. On August 4, 2020, the Clerk of this Court notified appellant that the
time for filing his amended brief had expired. Appellant was further advised that unless
he filed his amended brief on or before August 14, 2020, the appeal was subject to
dismissal. Appellant did not respond by the deadline set by the Court. On September 2,
2020, nearly a year after his amended brief was originally due, appellant filed a second
motion for extension of time to file his amended brief. Appellant’s motion failed to identify
the length of an extension being requested. On September 10, 2020, we granted appellant’s
motion, extending the deadline to file his amended brief to October 12, 2020.
       Appellant failed to file his amended brief by the extended deadline. On October 14,
2020, more than a year after his amended brief was originally due, appellant filed a letter
with the Clerk of this Court requesting a third extension of the deadline to file his amended
brief. Appellant again failed to identify the length of the extension being requested. On
October 27, 2020, we granted appellant’s motion, extending the deadline to file his
amended brief to November 30, 2020. In our October 27, 2020 order, we further advised
appellant that no further extensions would be considered and the failure to file a brief
by the extended deadline will result in the dismissal of the appeal for want of
prosecution.
       Despite this notice, appellant failed to file his amended brief by the extended
deadline set by the Court. On December 3, 2020, appellant filed a letter with the Clerk of
this Court requesting a fourth extension of the deadline to file his amended brief. We
construe appellant’s letter as a motion for extension of time. Appellant again failed to
identify the length of the extension requested. However, appellant’s fourth motion for
extension comes almost sixteen months after the original due date of his amended brief,
and further, as noted above, in our October 27, 2020 order, appellant was notified that no
further extensions would be considered.
        Accordingly, appellant’s fourth motion for extension of time to file his amended
brief is denied. Appellant is ordered to file his amended brief within fifteen days of the
date of this order. Failure to comply with this order will result in the dismissal of the appeal
for want of prosecution.
       It is so ORDERED.
Judge’s signature: ____/s/ Terry Adams_________
                    Acting individually  Acting for the Court

Date: ___December 15, 2020_____